Citation Nr: 1719024	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-46 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for the Veteran's service-connected bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO increased the level of disability compensation assigned to the Veteran's service-connected bilateral hearing loss from a 0 percent (noncompensable) rating to a rating of 10 percent disabling.  The Veteran disagrees with the adequacy of the currently assigned 10 percent rating.

In March 2013, at the Veteran's request, the Board remanded this case to arrange a hearing before a Veterans Law Judge.  The requested hearing took place by videoconference, before the undersigned, on August 9, 2016.  A transcript of the hearing is of record.  

The appeal of the 10 percent rating for the Veteran's service-connected hearing loss disability was the only issue addressed at the August 2016 hearing.  The Veteran has a separate pending appeal of the denial of service connection for left vestibular dysfunction.  He has perfected his appeal of this issue by filing a timely substantive appeal (VA Form 9), in which he requested a second hearing which will focus on that issue.  Because of the request for a separate hearing, the Board's policy is that these issues will be addressed in separate decision documents.  See BVA Directive, ¶ 14(c).  Thus, today's decision expresses no opinion on whether the Veteran is entitled to service connected-disability benefits for left vestibular dysfunction.  

The Board remanded the case for further development in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. On VA audiological testing in January 2008, the Veteran's hearing acuity was level I in the right ear and level XI in the left ear.

2. On VA audiological testing in May 2014, the Veteran's hearing acuity was level I in the right ear and level XI in the left ear.

3. On VA audiological testing in January 2017, the Veteran's hearing acuity was level I in the right ear and level XI in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for the Veteran's bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to disability evaluations.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The RO sent the Veteran a letter providing the required notice in December 2007.  This letter satisfied VA's duty to notify.

Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).   In this case, the RO assisted the Veteran by obtaining his service treatment records and post-service records of medical treatment from VA medical centers.  The RO also arranged examinations to test the severity of the Veteran's service-connected bilateral hearing loss in January 2008 and May 2014.  When the Veteran and his spouse testified that his hearing loss had increased in severity since the May 2014 examination, the Board remanded the case for another examination, which took place in January 2017.  The Board has reviewed the examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  Having obtained this information, VA has satisfied its duty to assist.

II. Analysis

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a 10 percent rating is appropriate for the entire relevant appeal period.

During a January 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
45
LEFT
80
80
80
100
100

Maryland CNC speech recognition test scores were 96 for the right ear and 0 for the left ear.  

During his second VA audiological examination, in May 2014, pure tone 

thresholds, in decibels were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
50
LEFT
85
85
80
100
100

Maryland CNC speech recognition test scores were 96 for the right ear and 0 for the left ear.

Most recently, in January 2017, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
55
LEFT
85
85
85
105+
105+

Maryland CNC speech recognition test scores were 96 for the right ear and 0 for the left ear.   

The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric test at 1000, 2000, 3000 and 4000 Hertz.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  See 38 C.F.R. § 4.85.  After the average pure tone threshold is determined, Table VI of 38 C.F.R. § 4.85 is normally used to assign a Roman numeral hearing impairment designation based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral hearing impairment designation has been assigned to each ear, Table VII of § 4.85 is used to assign the disability rating for bilateral hearing loss by combining the Roman numeral hearing impairment designations for both ears. Id.

Using Table VI, the Veteran's January 2008 test results yield numeric hearing impairment designations of level I in the right ear and level XI in the left ear. Combining these levels using table VII of § 4.85 results in a 10 percent disability rating.  

The Veteran's Maryland CNC speech recognition scores were the same at the time of all three examinations.  There were slight increases in auditory thresholds recorded in the second and third examinations.  For example, each of the auditory thresholds in the right ear increased by five decibels between January 2008 and May 2014.  There were additional increases by January 2017.  Nevertheless, using Table VI together with the 96 percent speech discrimination score for the right ear, even the highest thresholds recorded in January 2017 yield a numeric hearing impairment designation of I.  Likewise, there were slight increases in the left ear auditory thresholds.  But all three sets of test results yield a numeric hearing impairment designation of XI in the left ear.      

For each of the available measurements, auditory threshold test results in the left ear were 55 decibels or more at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, which satisfies the test for an "exceptional pattern of hearing impairment" under 38 C.F.R. § 4.86.  Under this regulation, when conditions such as these apply, "the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately."  The Board has already explained that using table VI results in a numeric hearing impairment designation of XI.  Applying Table VIa produces a numeric hearing impairment designation of VIII for the January 2008 examination and IX for the May 2014 and January 2017 examinations.  In other words, the Veteran actually receives a higher numeral when using table VI and would be entitled to a 10 percent disability rating.  

The Board finds that the May 2014 and January 2017 VA examination reports are adequate for rating purposes and that both examiners complied with their duty to describe the functional effects of the Veteran's hearing loss disability under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2014 VA examination report noted that the Veteran's disability made it difficult for him to understand speech in conversation, especially with a speaker on his left side and when watching television.  Like the May 2014 examiner, the January 2017 VA examiner indicated that the hearing loss impacted the ordinary conditions of the Veteran's daily life, including his ability to work.  The examiner indicated that, from the Veteran's perspective, there was "a lot of ambiguity" when in conversation, particularly when he is around two or more people.  It is difficult for the Veteran to tell where sounds come from.  Because the examiners elicited information from the Veteran concerning the functional effects of his hearing loss disability, they complied with their obligations under 38 C.F.R. §§ 4.1, 4.2 and 4.10.  See Martinak, 21 Vet. App. at 455.

The January 2008 VA examiner did not comply with Martinak.  Nevertheless, the Board finds this oversight to be moot given the presence of two subsequent examination reports which did comply.  The remedy for an oversight of this kind would be to remand for a new examination.  Because this has already been done, and a new remand would provide no additional information about the functional effects of the Veteran's disability in January 2008, the Board finds that a remand would serve no useful purpose.  38 C.F.R. § 3.159(d).  

The record also includes a June 2013 hearing evaluation of the Veteran completed by an audiologist in private practice.   These records include the results of a word recognition test, though it is not clear whether the test used was the Maryland CNC test.  In any event, the results were 0 percent in the left ear and 92 percent.  Assuming that the private examiner used the Maryland CNC test, combining these scores with the auditory thresholds quoted below, indicate that a 10 percent rating is appropriate under 38 C.F.R. § 4.85 or 4.86: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
45
50
LEFT
85
85
85
105
105

For these reasons, the Veteran is not entitled to a rating higher than 10 percent using the schedular criteria in 38 C.F.R. § 4.85.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations, difficulty hearing the sound on television, and difficulty determine the origins of particular sounds, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including the exceptional hearing pattern in the left ear, which was demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Early in the proceedings before the RO, the Veteran appeared to attribute loss of balance to his service-connected hearing loss.  But in September 2013, he submitted a letter indicating that these symptoms are actually associated with his left vestibular dysfunction.  Accordingly, although a loss of balance is not contemplated in the rating schedule to be associated with hearing loss, it is identified by the rating schedule as a separately ratable disability in DC 6204 (peripheral vestibular disorders).  If the Veteran's claimed left vestibular dysfunction is related to service, which will be decided in his separate appeal of that issue, his loss of balance will be reflected in the rating assigned for that disability. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. I n this case, however, the Veteran was service-connected for only one disability.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for the Veteran's service-connected bilateral hearing loss, currently rated as 10 percent disabling, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


